 


 HR 5937 ENR: To amend title 36, United States Code, to authorize the American Battle Monuments Commission to acquire, operate, and maintain the Lafayette Escadrille Memorial in Marnes-la-Coquette, France, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5937 
 
AN ACT 
To amend title 36, United States Code, to authorize the American Battle Monuments Commission to acquire, operate, and maintain the Lafayette Escadrille Memorial in Marnes-la-Coquette, France, and for other purposes. 
 
 
1.Authority of the American Battle Monuments Commission to acquire, operate, and maintain the Lafayette Escadrille Memorial 
(a)In generalChapter 21 of title 36, United States Code, is amended by adding at the end the following new section:  2115.Acquisition, operation, and maintenance of Lafayette Escadrille MemorialThe American Battle Monuments Commission may enter into an agreement with the Lafayette Escadrille Memorial Foundation to acquire, operate, and maintain the Lafayette Escadrille Memorial in Marnes-la-Coquette, France. Under such an agreement, the Commission shall make necessary arrangements to ensure the ongoing maintenance of the memorial, including the cemetery at the memorial that contains the remains of 49 aviators of the United States who died during World War I.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 21 of such title is amended by adding at the end of the following new item:   2115. Acquisition, operation, and maintenance of Lafayette Escadrille Memorial..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 